PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/621,024
Filing Date: 13 Jun 2017
Appellant(s): Loewenstein Medical Technology S.A.



__________________
Heribert F. Muensterer
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 05-06-2022.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 12-10-2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
WITHDRAWN REJECTIONS
The following grounds of rejection are not presented for review on appeal because they have been withdrawn by the examiner.  The 35 U.S.C. 112(b) rejection of claim 30 has been withdrawn.
(2) Response to Argument
Regarding the rejection of claims 29-30 under 35 U.S.C. 112(b) as indefinite for failing to distinctly claim the subject matter regarded as the invention, Appellant argues (see page 7 of the Appeal Brief as filed) that read in light of claim 28, from which both claims 29 and 30 depend, and in light of the Specification, one of ordinary skill in the art would understand the language of claims 29 and 30.
As an initial note, the rejection of claim 30 under 35 U.S.C. 112(b) has been withdrawn above. Regarding claim 29, the claimed language requires that “the connecting socket tapers behind the step and has an external diameter which is smaller than the external diameter of the connecting socket”. The claim language is indefinite because it is unclear, as presently construed, how the same claim element has an external diameter that is smaller than its own external diameter. This is because there is no language presently in the claim to indicate that, for instance, one section of the external diameter of the connecting socket is smaller than the external diameter of the connecting socket at a different location on the element. Thus, the rejection of claim 29 under 35 U.S.C. 112(b) is believed to be proper.
Regarding the rejection of claim 38 under 35 U.S.C. 112(b), Appellant argues (see page 7 of the Appeal Brief as filed) that the term “slightly” is illustrated in Figure 2 of the instant application, and thus the meaning of the term “slightly” can be ascertained. 
However, as stated in the Office Action dated 12-10-2021, the claims nor the Specification provide a standard for ascertaining the requisite degree of the term “slightly”. Further, in looking to Applicant’s Figure 2, the rotary sleeve, indicated as reference numeral 2, seems to be uniformly thick as opposed to demonstrating “a conically thickening outer wall” as claimed. Thus, it is unclear to what degree the outer wall of the rotary sleeve must “slightly” thicken, and the rejection of the claim under 35 U.S.C. 112(b) is thought to be proper.
Regarding the rejection of claims 18-24, 27-30, 32, and 38 under 35 U.S.C. 103 employing Ho (US 2007/027788), hereinafter Ho, in view of Crumblin (US 2010/0083969), hereinafter Crumblin, Appellant argues (see page 9 of the Appeal Brief as filed) that neither Ho nor Crumblin teach or suggest “a rotary sleeve which is conical so that an external diameter of the rotary sleeve widens up to an end that faces the connecting socket” as required by claim 18. 
However, in the reproduced and annotated versions of Ho’s Figure 10 below, the relied upon rotary sleeve (100) does include a portion that is conical, and the conical portion widens towards the end facing analogous connecting socket 108. 

    PNG
    media_image2.png
    229
    436
    media_image2.png
    Greyscale

    PNG
    media_image3.png
    200
    508
    media_image3.png
    Greyscale


Therefore, the rejection employing Ho and Crumblin is deemed to be proper in light of this argument.
	Appellant further argues (see page 9 of the Appeal Brief as filed) that the entire rotary sleeve as claimed must be conical. The language of claim 18 states “the rotary sleeve being conical so that an external diameter of the rotary sleeve widens up to an end that faces the connecting socket”, and does not require that the entire rotary socket form a conical shape when taken as a whole. Thus, the cited portion of the rotary sleeve 100 of the Ho device is deemed to meet the claimed limitations.
	Appellant further argues (see page 10 of the Appeal Brief as filed) that one of ordinary skill would not look to combine the cited features of Crumblin with the device of Ho because the end of connection portion 106 which faces the connector socket 108 contacts the end of insert 102, and Appellant concludes that it would not be possible to place latching elements from the Crumblin device at the interior portion 106 of the rotary sleeve 100 because there is no space for the latching elements between the interior portion of 106 and insert 102. Appellant further argues that the previous citation to paragraph 47 of Ho, which indicates that a finger-lock can be used for disconnecting elements 100 and 108, does not provide evidence that there is space on the interior of element 106 for any latching elements. Appellant continues on to argue (see page 11 of the Appeal Brief as filed) that the proposed modifications would change the principle of operation of the Ho device.
	However, at paragraph 47, Ho recites that element 106 is merely denoting a “mask connection portion”, and further indicates that the “insert 102 is either inserted as a separate element or over molded to mask connection end 104.” Further, modification of element 106 was not relied upon in the rejection of claim 18, rather the proposed modification is to add mating latching elements, one portion of the latching element on the internal aspect of the rotary sleeve (100 of Ho) and one on the external aspect of the connecting socket (108 of Ho), in order to facilitate a locked connection between the connecting socket and the rotary sleeve. Further, as noted above, Ho describes that the insert 102 can be provided as an over molded component on the interior of mask connection end 104 on analogous rotary sleeve 100. Thus, the latching element could reasonably be placed at a point along the length of element 102 because it is integral with the rotary sleeve 100. In addition, the citation to paragraph 47 of Ho further indicates that a locking component can be used to provide connection and disconnection of the two components, and given that the principle of Ho’s device is to provide a gas connection between elements 100 and 108 to encourage flow therebetween, modifying the device of Ho to incorporate latching elements would not render the Ho device inoperable for its intended use, in fact, Ho provides evidence that the two elements can be latched together and the device still perform suitably.
	Appellant’s argue (see page 11 of the Appeal Brief as filed) that dependent claim 38 requires a slightly thickening outer wall, and Appellant’s are unable to distinguish from the reproduction of Ho’s Figure 10 in the Final Rejection dated 12-10-2021 such a claim limitation.
However, in the reproduced and annotated versions of Ho’s Figure 10 added below for ease of access, the relied upon rotary sleeve (100) does include a conical portion that becomes slightly thicker towards the end facing analogous connecting socket 108. 

    PNG
    media_image2.png
    229
    436
    media_image2.png
    Greyscale

	Regarding the rejections of claims 25-26, 31, 33-34, and 36-37 under 35 U.S.C. 103 employing Ho, Crumblin, and Segal (US 6,402,207), hereinafter referred to as Segal, Appellant argues (see page 12 of the Appeal Brief as filed) that Segal fails to cure the deficiencies of the combination of Ho and Crumblin. Appellant further argues (see pages 13 and 14 of the Appeal Brief as filed) that Segal in not within the same filed of endeavor as either Ho or Crumblin, and thus one of ordinary skill would not look to modify the device of Ho with Segal.
	Segal has not been relied upon to cure any deficiencies with respect to claims 18-24, 27-30, 32, and 38 employing the combination of Ho and Crumblin, and as outlined above, the perceived deficiencies supposed by Appellant in the 103 combination of record employing Ho and Crumblin have been addressed above. Further, Segal relates to the field of medical connectors (abstract, line 1 and title). In addition, both Ho and Crumblin relate to connecting elements of respiratory device as illustrated in Ho’s Figure 10 and described in the abstract, and illustrated in Figures 30 and 36 of Crumblin and similarly described at the abstract. While Segal does discuss connection of medical line components for “injection” or “infusion”, this would not preclude one of ordinary skill in the art of respiratory assembly connectors from employing the latching elements (400, 405) of Segal within a respiratory circuit as in both cases, the latching elements serve to provide a secure connection between components of a medical device. Thus, one having ordinary skill in the art concerned with connecting two elements of a respiratory circuit could reasonably look to the teachings of Segal to employ a similar latching element on respiratory circuit components.
	Appellant further argues (see pages 13-14 of the Appeal Brief as filed) that the relied upon extensions (405) of Segal are noted as being “attached to” a portion of the connector 300, and thus cannot form a one-piece component. Further, Appellant argues that the extensions (405) of Segal are not attached to the outer wall of the connector 300.
	However, given that Segal describes element 405 to be “attached to” the connector 300 (Col. 7, lines 51-52), and are shown as one-piece in Figure 6C, the connection of 405 with 300 forms a one-piece construct. Further, element 405 is connected to the inner surface of the outer wall of connector 300, as illustrated in the following annotated Figure 6C of Segal.

    PNG
    media_image4.png
    419
    624
    media_image4.png
    Greyscale


For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/PAIGE KATHLEEN BUGG/Examiner, Art Unit 3785                                                                                                                                                                                                        
Conferees:
/KENDRA D CARTER/Supervisory Patent Examiner, Art Unit 3785                                                                                                                                                                                                        
/VICTORIA MURPHY/Primary Examiner, Art Unit 3785                                                                                                                                                                                                        
Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.